Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Phillip Henriques appeals the district court’s order denying his motion for a sentence reduction under 18 U.S.C. § 3582(c) (2006) based on Amendment 591. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Henriques, No. 3:93-cr-00089-MR-2, 2009 WL 1606444 (W.D.N.C. *665June 5, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.